Citation Nr: 1500765	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection a right upper extremity peripheral neuropathy.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy.

8.  Entitlement to an increased rating for cervical spine disability, currently evaluated as 30 percent disabling.

9.  Entitlement to an increased rating for left upper extremity radiculopathy, currently evaluated as 20 percent disabling.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to November 1957 and from August 1958 to July 1961. 

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky, and an April 2012 rating decision of the VARO in St. Petersburg, Florida.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

FINDINGS OF FACT

1.  The earliest clinical evidence of a hip disability is in 2003, more than four decades after separation from service. 

2.  The Veteran is less than credible as to having had hip pain since service. 

3.  The most competent credible evidence is against a finding that the Veteran has a hip disability causally related to, or aggravated by, service or a service connected disability. 

4.  The earliest clinical evidence of a back disability is more than three decades after separation from service. 

5.  The Veteran is less than credible as to having had back pain since service. 

6.  The most competent credible evidence is against a finding that the Veteran has a back disability causally related to, or aggravated by, service or a service connected disability.

7.  The earliest clinical evidence of hearing loss disability is more than four decades after separation from service. 

8.  The Veteran is less than credible as to hearing loss since service. 

9.  The most competent credible evidence is against a finding that the Veteran has a hearing loss disability causally related to, or aggravated by, service or a service connected disability.

10.  The earliest clinical evidence of tinnitus is more than four decades after separation from service. 

11.  The Veteran is less than credible as to having had tinnitus since service. 

12.  The most competent credible evidence is against a finding that the Veteran has tinnitus causally related to, or aggravated by, service. 	

13.  The earliest clinical evidence of headaches is more than three decades after separation from service. 

14.  The most competent credible evidence is against a finding that the Veteran has a headache disability causally related to, or aggravated by, service or a service connected disability.

15.  The most probative evidence does not support a finding that the Veteran has right upper extremity peripheral neuropathy.

16.  The earliest clinical evidence of left lower extremity neuropathy is more than three decades after separation from service. 

17.  The most competent credible evidence is against a finding that the Veteran has a left lower extremity neuropathy causally related to, or aggravated by, service or a service connected disability.

18.  During the rating period on appeal, the Veteran's cervical spine disability has been manifested by motion limited by pain; however, he does not have ankylosis, or incapacitating episodes, or bowel or bladder impairment.  

19.  During the rating period on appeal, the Veteran's left upper extremity radiculopathy has been manifested by complaints of intermittent pain and weakness, analogous to no more than mild incomplete paralysis.  

20.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip disability have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a back disability have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for tinnitus have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for service connection for vascular headaches have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

7.  The criteria for service connection for left lower extremity peripheral neuropathy have not been met. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

8.  The criteria for a rating in excess of 30 percent for cervical spine disability, have not been met. 38 USCA §§ 1155, 5107 West 2002 , 38 C F R §§ 3 102, 3 159, 3 321, 4 3, 4 7, 4 40, 4 45, 4 59, 4 71, 4 71a, Diagnostic Codes 5235-5243 (2014).

9.  The criteria for a rating in excess of 20 percent for left upper extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8510-8719 (2014). 

10.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in April 2008, October 2008, December 2008, and December 2011.  

The claims file includes service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran testified at the August 2014 hearing that he had a doctor's appointment scheduled for September 2014.  At his request, the record was held open for 60 days to allow him to submit additional evidence.  The Veteran did not submit any additional evidence.  The Veteran has been afforded ample opportunity to submit evidence in support of his claims.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
The Board finds that adequate opinions have been obtained.  The claims file includes clinical reports from 2008, 2010, and 2014.  The reports are predicated on the Veteran's reported symptoms, clinical records, clinical examination findings, and supporting literature.  The pertinent reports of the examination contain findings necessary to determine whether service connection is warranted and to evaluate the Veteran's service-connected disabilities under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Adequate rationale has been provided.   

A Social Security Administration (SSA) January 2012 response to a request for records considered by that Agency reflects that they were destroyed.  In addition, a February 2012 VA Form 21-0820 (Report of General Information) reflects that the Veteran has stated that he does not have a copy of his SSA records.  However, the Board notes that the SSA determination and some records are already associated with the claims file as part of an earlier claim for VA benefits, and have been considered in this decision. 

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Secondary Service Connection

Under 38 C.F.R. § 3.310 , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).

Service connection for hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 , 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45 .

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's DD 214 for his first period of service (July 1957 to November 1957) reflects that his military occupational specialty (MOS) was in administration.  His DD 214 for his second period of service (August 1958 to July 1961) reflects that his MOS was as a truck mechanic.  It also notes that he had airborne training in 1959.

Post service, the Veteran worked in the mines for approximately three to five years, and worked for a railroad for approximately 11 years.  (See May 1998 correspondence from Dr. Sundaram and SSA records.)

Service connection for bilateral hip disability

The Veteran testified at the 2014 Board hearing that he bruised his hips at least two to three times while parachuting in service.  He reported that he did not seek treatment in service. (See Board hearing transcript, page 9.)  He further testified that his hip pain has bothered him continuously since service.  The Board finds, as detailed below, that the Veteran is less than credible with regard to hip pain since service, and that service connection for bilateral hip disability is not warranted. 

The Veteran's STRs are negative for complaints of the hips and he testified that he did not seek treatment in service.  The STRs reflect that he did seek treatment in service for possible measles (January 1959), a foreign body in the right eye/ conjunctivitis (September 1959), a cough (October 1959), a wrist ganglion (August 1960), and brake fluid in the eye (January 1961).  Thus, it seems reasonable that if he had a severe or chronic hip injury, he would have sought treatment.  His July 1961 report of medical history for separation purposes reflects that he denied any bone, joint, or other deformity.  He denied any cramping in the legs.  He denied any lameness.  His examination was normal for the lower extremities.  

The Veteran separated from his second period of service in 1961.  Notably in 1962, he filed a claim for entitlement to VA dental benefits, but did not file for entitlement to service connection for a hip disability.  In 1994, he filed a claim for service connection for a neck disability and depression, but again did not file a claim for service connection for a hip disability.  The Board finds that if the Veteran had had a hip disability since service, it would have been reasonable for him to have filed a claim when he had filed an earlier claim, rather than wait decades.   

An October 1992 Clinch Valley Psychiatric Center record for SSA disability purposes reflects that the Veteran reported that he had left his job as a brakeman in 1992 due to weakness, depression, and inability to do the job.  Notably, there is no mention of a disability of the hips.  

A May 1993 SSA record reflects that the Veteran reported that he had been hurt twice when working for the railroad.  It was also noted that he had been hurt in a car accident ten years earlier, that he had torn some ligaments in his arm five years earlier, and that he had been knocked unconscious in the car accident.  The report is negative for complaints of the hips.  It was further noted that he worked on the railroad for 11 years as a brakeman, worked for the Gas company for five or six years, and worked as a security manager for seven or eight years.  The record does not reflect that the Veteran report any prior injury to his hips.  

The earliest post service evidence of a hip disability is more than four decades after separation from service.  The Veteran testified at a March 2003 Board hearing (for a different issue) that his hips hurt.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, at the hearing, the Veteran testified that his hips hurt due to his neck disability.  He did not testify that he hurt his hips in service but indicated that a hip disability was secondary to his neck disability.  (See Board hearing transcript, pages 3 and 4.)
 
The Veteran's August 2003 VA history and physical record reflects that the Veteran sought to establish care with the VA healthcare system.  The Veteran had complaints of, or a past medical history of, chronic neck and low back complaints, questionable seasonable allergies, postnasal drip, occasional chest pain, concerns about pneumoconiosis, COPD, a hiatal hernia, and a tonsillectomy.  The Veteran requested an eye evaluation, an audio evaluation, and a pulmonary evaluation.  The report is negative for any complaint of the hips since service.   

An October 2004 neurosurgery consult record reflects that the Veteran had a long history of both neck and low back pain; the back pain was noted to be intermittent.  The Veteran also reported that he has pain in the bilateral hips and calves (left greater than right).

A September 2005 VA clinical record reflects that the Veteran was complaining of hip pain.  The Veteran reported "I have degenerative disc disease and my left arm and left hip is hurting."

A March 2006 VA clinical record reflects that the Veteran reported that both hips hurt.  A July 2006 VA nursing record reflects that the Veteran had complaints of pain in both legs and the hips for one month in duration.

An August 2006 VA clinical record reflects that the Veteran reported intermittent bilateral hip pain of a duration longer than three months.  The Veteran reported that he had had neck pain for years; notably, he did not report such an extensive history for hip pain.  

A September 2006 VA vascular surgery outpatient note reflects that the Veteran reported that he had pain in his legs, hips, and back which "started about 5 years" ago, or since approximately 2001.  The VA record is negative for any indication of an injury in service.  The approximate onset date of 2001 is somewhat consistent with the VA clinical records and the earliest evidence of record of hip pain (i.e. the Veteran's 2003 testimony); however, 2001 is four decades after the Veteran separated from service.

A January 2007 VA vascular surgery outpatient note reflects that the Veteran had a history of neck pain for the past 40 years related to a military injury.  It also noted that he has complaints of pain in the hips.  Notably, the examiner did not state that the Veteran had hip pain since service.  An October 2007 VA clinical record reflects that the x-rays of the hip were "okay".

The Veteran filed a claim for entitlement to service connection for a hip disability in November 2007.  It was not until after he filed his claim that he began to report that he had pain since service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A 2008 VA examination report reflects that the Veteran complained of bilateral hip pain with prolonged ambulation.  He reported that he has had "no treatment or evaluation for hip pain.  He reported that he may have injured his hips in a parachute jump."  Upon examination, the Veteran had normal gait and there was no evidence of abnormal weight bearing, and no loss of bone.  He had normal hips upon examination.  X-ray findings demonstrated no fracture or dislocation.  There was no degenerative change apparent.  There was no bone erosion or destruction.  A small bone island was seen in the head of the left femur.  The impression was a normal examination.  The diagnosis was lumbar radicular pain to bilateral hips.  The examiner opined that the Veteran's bilateral hip condition was not related to his service-connected cervical spine disability.  The Veteran's pain was found to be likely related to arthritis and wear and tear on the joints causing a degenerative process. 

A March 2010 VA examination report reflects that the Veteran reported the onset of his hip problems in August 2006.  He reported gradually increasing pain in both hips with an occasional limp.  The pain was located on the sides of the hips, and deceases with motion.  The Veteran reported that there was no direct relationship with service.  The examiner noted that x-ray findings of bone island and enchondroma versus fibroma appear unrelated to the Veteran's pain.  The examiner further noted that the Veteran's STRs contain no reference to a hip condition, and the Veteran's pain started in the late 2000s, considerably removed from his time in service.  (The Board notes that the evidence reflects he had some pain in the early 2000s; nonetheless, the difference is de minimis considering the four decades since separation from service.)  The examiner further noted that the Veteran recalls no episodes in service causing hip pain.  The examiner also stated that recent X-rays do not reveal pathology which might plausibly be related to parachute jumping in service; therefore, the Veteran's bilateral hip disability is not caused by or a result of parachute jumps. 

In a January 2013 report, the Veteran's private doctor, Dr. G. Weiss, stated, in pertinent part, that 

[The Veteran] has been seen by me for many years for neurologic evaluation and treatment due to injuries sustained while in the Army.  [The Veteran] was a paratrooper in the Army and thus has suffered with chronic neck pain, low back pain, bilateral hip pain, and headaches due to his duties in the Army.  The patient suffered very hard jolts to his neck and back (including the hips) when his parachute would open and it would yank him up quickly, thus jolting his spine and neck. In the Army they would do repetitive jumps and practice landings which again cause very severe jerking motions to the spine and neck.  This included jumping off high platforms which caused severe jerking to the patient's spine and neck. These types of activities cause severe jerking pressure on the spine (including the hips) and neck.  I have seen [the Veteran] numerous times over his years of treatment and he has had neurologic testing to confirm his extent of injury to the spine and neck.  This patient continues to suffer with chronic neck pain, back pain, bilateral hip pain, and headaches due to his spine injuries which are at least as likely as not a result of his paratrooper duties in the Army.  The basis of this conclusion is proven by MR1 testing neurologic examination and the patient's complaints and symptomatology.

A March 2014 VA opinion by Dr. W. Salmeron reflects the following opinion:

The veteran's current bilateral hip condition IS LESS LIKELY THAN NOT (LESS THAN 50 PERCENT) CAUSED BY, OR AS A RESULT OF OR AGGRAVATED BY the [sic] his cervical spine condition.  RATIONALE: The veteran's current bilateral hip condition would be that of degenerative joint disease as by the x-rays of July 5, 2013 from the West Palm Beach VA facility.  His service connected cervical spine condition is that of degenerative disc disease of the cervical spine.  Dr. Weiss contends on his 1/10/2013 letter that there is a relationship between the veteran's services connected cervical spine condition and that of his present degenerative joint disease of both hips.  However there is information that challenges it as follows:  The veteran had a set of bilateral hip x-rays that was done on 9/5/2006 which did not reveal the presence of degenerative joint disease.  Furthermore a bone scan completed on 1/18/2007 did not show any evidence of the same thing.  The degenerative changes of the hip were actually confirmed on 2013. Commentary: The importance of the above information indicates that the arthritis of both hips was a later finding.  Had there been a relationship between the cervical spine condition and the hips, the degenerative changes of the hips should have appeared on or near the time of the cervical spine injury.  However they did not.  It is more likely that the bilateral hip degenerative changes arose from the chronic wear and tear or age related changed over one's life as opposed to the anatomically unassociated cervical spine condition.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378 (Fed. Cir. 2001).

The Board finds that the VA opinions are the most probative of record.  Dr. Weiss failed to discuss the length of time between the Veteran's service and the earliest clinical evidence of a disability, the Veteran's age when diagnosed with a hip disability, the Veteran's reported onset of pain more than four decades after separation from service, the Veteran's manual labor after service, and the x-ray findings.  Dr. Weiss' opinion is based on the Veteran's statement that he had repetitive jumps and practice landings which again cause very severe jerking motions to the spine and injury to the hips; however, he does not provide a rationale as to how the Veteran, if he had an injury, was able to remain in service for another two years after airborne training with no treatment and no adverse action for failure to perform his duties, continue his work as a truck mechanic, have normal extremities upon examination in 1961, and have no degenerative disease on examination for several decades after separation from service.  In contrast, the VA examination reports consider the Veteran's STRs, the x-ray findings, and the Veteran's age upon diagnosis.  The VA opinions with regard to the Veteran's other disabilities, as further discussed below, also reflect that the examiner considered literature with regard to parachutists and their injuries.  

Any opinion by Dr. Weiss premised on a reported history of pain since service would not be probative as the Veteran is not credible as to such.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229 (1993).  

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the present case, not only is there a lack of credible evidence of chronic pain since service, but the Veteran denied complaints upon separation, had a normal examination upon separation, and noted, in 2006, that the onset of pain was in approximately 2001.
 
The Veteran is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case, especially in light of the onset of pain many decades after service.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

The most probative evidence of record is against a finding that the Veteran has a hip disability causally related to, or aggravated by, active service, or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service connection for a back disability

The Veteran testified at the 2014 Board hearing that he was in an airborne division and that sometimes he hit the ground too hard and got bruised "pretty bad".  He testified that he did not seek treatment in service for bruises from his falls.  (The Veteran has stated that he had approximately 12-16 jumps in service.)  He further testified that he was not sure when he first got treatment for his lower back after service, but that it may have been two or three years after separation when he went to see a doctor, and that he was given the impression that it was related to service.  He testified that his back has hurt him continuously since service.  (See Board hearing transcript, pages 8-11.)  The Board finds, as detailed below, that the Veteran is less than credible with regard to back pain since service, and that service connection for a back disability is not warranted. 

The Veteran's STRs are negative for complaints of the back.  As noted above, the Veteran testified that he did not seek treatment in service.  Also, as noted above, the Veteran's STRs reflect that he did seek treatment in service for other disabilities; (e.g. possible measles, a foreign body in the right eye/ conjunctivitis, a cough, a wrist ganglion, and brake fluid in the eye); thus, it seems reasonable that if he had a severe or chronic back injury, he would have sought treatment.  

His July 1961 report of medical history for separation purposes reflects that he denied any bone, joint, or other deformity.  His examination of the spine was normal.  

The Board finds that if the Veteran had had a back disability since service, it would have been reasonable for him to have filed a claim when he had filed an earlier claim for entitlement to service connection for a neck disability and depression in 1994, rather than wait several decades.  This is especially true because he now claims that he was actually given the impression in approximately 1964 that he may have had a back disability due to service.  (See 2014 Board hearing transcript, pages 9 and 10.)

The October 1992 Clinch Valley Psychiatric Center record for SSA disability purposes reflects that the Veteran reported that he had left his job as a brakeman in 1992 due to weakness, depression, and inability to do the job.  Notably, there is no mention of a chronic disability of the back since service, or an injury in service.  

The May 1993 SSA records reflect that the Veteran reported that he had been hurt twice when working for the railroad, once in a car accident in approximately 1983, and had injured his arm in approximately 1988.  The report reflects that the Veteran reported pain in the back, leg, and neck.  The record does not reflect that the Veteran reported back pain since service or a back injury in service.  The report reflects that Veteran "was unable to give a lot of specific information about his past history, especially with regard to dates and time frames."  However, he did state that he injured his lower back in an automobile accident in 1980 and reinjured it in another automobile accident in approximately 1989 (four years earlier).  The Board finds that if the Veteran had injured his back in service, and had had continuous pain for decades, it would have been reasonable for him to have been able to relate to the examiner that he had back pain since a parachuting injury in service, rather than fail to note a parachuting incident and instead note two car accidents post service in which he injured his back.  

The Board also notes that at the 2014 Board hearing, when asked by the Judge if he had any accidents after service in which he hurt his back, the Veteran replied "No.  I don't recall ever hurting my back." (See Board hearing transcript, page 11.)  The Board finds that the 1993 statement is more credible than the Veteran's 2014 statement.  Although both statements were made for compensation purposes (i.e. SSA and VA), the SSA statement is more credible as to etiology of a disability because, for SSA purposes, the Veteran only needed to have a disability and did not need to have the disability due to a certain type of employment.  Thus, he would not have a reason to lie about the car accidents.  In contrast, the Veteran would not be entitled to VA compensation if his current back disability is due to a post service car accident, or other post service incident.

The earliest post service evidence of a back disability is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson, 230 F.3d at 1333.

A March 2010 VA examination report reflects that the Veteran reported the onset of his back pain as 2000 and also noted it was somewhere between 10 and 20 years earlier (1990 - 2000).  Per the Veteran, he had no injury or direct relationship of his back to his time in service.  He described his pain as in the mid low back area, and being dull, constant and moderate.  The diagnosis was mild degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability is not caused by or a result of parachute jumps or military service.  The examiner also stated, in pertinent part, as follows:

The veteran's service medical records contain no indication of a lumbar spine condition.  Recent X-rays indicate only mild degenerative disc disease.  The veteran states that his back pain began in 2000 considerably after his time in service.  Lumbar disc disease in general is not associated with parachuting. (The spine in sport and veteran military parachutists in Ann Rheum Dis 1977 Aug 36(4) 332-42).  One study was located which indicated a relationship between parachuting and degenerative disease of the cervical and thoracic spine, however the lumbar spine was not involved (Permanent changes in the spines of military parachutists Aviat Space Environ Med 1978 Jun 49(6) 823-6), Therefore, the veteran s lumbar spine disability IS NOT CAUSED BY OR A RESULT OF parachute jumps or military service

As noted above, in a January 2013 report, the Veteran's private doctor, Dr. G. Weiss, stated, in pertinent part, as follows:  

[The Veteran] was a paratrooper in the Army and thus has suffered with chronic neck pain, low back pain, bilateral hip pain, and headaches due to his duties in the Army.  The patient suffered very hard jolts to his neck and back (including the hips) when his parachute would open and it would yank him up quickly, thus jolting his spine and neck. In the Army they would do repetitive jumps and practice landings which again cause very severe jerking motions to the spine and neck.  This included jumping off high platforms which caused severe jerking to the patient's spine and neck. These types of activities cause severe jerking pressure on the spine (including the hips) and neck.  I have seen [the Veteran] numerous times over his years of treatment and he has had neurologic testing to confirm his extent of injury to the spine and neck.  This patient continues to suffer with chronic neck pain, back pain, bilateral hip pain, and headaches due to his spine injuries which are at least as likely as not a result of his paratrooper duties in the Army.  The basis of this conclusion is proven by MR1 testing neurologic examination and the patient's complaints and symptomatology.

A March 2014 VA opinion Dr. W. Salmeron reflects the following opinion:
 
The claimed lumbar spine condition IS LESS LIKLEY THAN NOT LESS THAN 50 PERCENT CAUSED BY, OR AS A RESULT Of OR DUE TO the result of an in service event or injury.  RATIONALE The in service events do not show that the veteran sustained a salient traumatic event to the back area resulting substantial physical damage. Chronicity was not established for this condition as there were no ongoing visits for it while on active duty.  Had there been such an event, the medical nature of the injury would have compelled the veteran to seek medical care as it would have been obvious and prevented him from completing his assigned duties.  Additionally the veteran did not have any long term reassignments from [his] regular duties, hospitalizations, operations, medical board evaluations, early discharges due to the issue.  Serial Reports Of Medical Histories and Physical examinations from 1957 to 1961 did not mention any back problems and the accompanying physical examinations did not show any spine, musculoskeletal, or neurological abnormalities.   . . . .
While the veteran may note that he did sustain some back injuries while in the service as a result of parachute activities, these were most likely mild and not associated with a sufficient traumatic force to cause any lasting injury. Commentary: The importance of the above information also indicates that at most any alleged back incidents were minor events which did not appear to have been associated with any significant injury(ies) or complications. Consequently it is more likely that no future residual problems would be expected from these situations

Dr. W. Salmeron cited to medical literature which discussed the spine and parachuting injuries.  He noted, in pertinent part, as follows:

According to the article "Parachuting injuries," the long term effects of injuries are at present mainly seen in military parachutists who have done several hundred jumps over the last twenty to thirty years.  Many members of airborne forces are now presenting with osteo-arthritic changes m the joints of feet, ankle and knee.  Civilian orthopedic consultants will no doubt see an increasing number of veteran military parachutists. Commentary: Consequently this indicates that an individual has to be involved with multiple jumps of a considerable duration before chronic sequellae could be considered.  [The Veteran] did not meet this criteria.

In "The spine in sport and military parachutist" article, A history of back pain was significantly (P<0 01) associated with body weight in sport parachutists but not with the number of descents or with the subject's age.  In the older-ex-military group neither age, weight, nor the number of descents was significantly associated with backache.  The frequency of moderate and severe disc degeneration was significantly related to age but not to body weight or to the number of descents.  This study does not implicate parachuting as a cause of intervertebral disc degeneration, either cervical or lumbar, nor as a cause of spondylosis or spondylolisthesis.  Serious long term disability from pain appears to be uncommon among parachutists despite the frequency of the spinal trauma they sustain.  Commentary: Therefore this means that it would be less likely that a traumatic parachute jumps would be expected to give rise to lumbar or cervical spine degenerative changes.

The Board finds that the VA opinions are the most probative of record.  Dr. Weiss failed to discuss the length of time between the Veteran's service and the earliest clinical evidence of a disability, the Veteran's STRs, the Veteran's age when diagnosed with a back disability, the Veteran's reported post service accident in 1980 causing a back injury, the Veteran's reported post service accident in 1989 in which he reinjured his back, or the mild nature of the injury decades after separation.  Moreover, Dr. Weiss did not cite to supporting literature.  Dr. Weiss's opinion does not provide a rationale as to how the Veteran, if he had an injury, was able to remain in service after airborne training with no treatment and no adverse action for failure to perform his duties, continue his work as a truck mechanic, and have a normal back upon examination in 1961.  

Any opinion by Dr. Weiss premised on a reported history of pain since service would not be probative as the Veteran is not credible as to such.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In the present case, not only is there a lack of credible evidence of chronic pain since service, but the Veteran denied complaints upon separation, had a normal examination upon separation, did not file a claim for service connection for a back disability when he filed claims in 1962 or 1994, and failed to note back pain continuous since service when discussing his back for SSA disability purposes.  Any lay statements as to back pain since service are less than credible given the record as a whole.

The Veteran is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case, especially in this case as the credible evidence does not support a finding of chronic back pain in service.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet.App. at 435. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Service connection for hearing loss disability

The Veteran's DD 214s reflect that his MOSs in service were in administration and as a truck mechanic.  The Veteran testified that during service he was exposed to loud noises from weapons.  

The Veteran's STRs are negative for any complaints of, or treatment for, hearing troubles.  The Veteran's July 1961 report of medical history for separation purposes reflects the he denied ear trouble, or running ears.  The July 1961 report of medical examination for separation purposes audiology evaluation revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
5
5
5
--
10

In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's report of medical examination for entrance purposes is dated in July 1961.  Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. 

Upon conversion, the audiology evaluation revealed that pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
20
15
15
--
15
LEFT
20
15
15
--
15

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's hearing upon separation was normal. 

The 1993 SSA record reflects that the Veteran is able to hear adequately, and "able to hear and understand conversational voice without difficulty."  The Board finds that if the Veteran had hearing difficulty at that time, it would have been reasonable for him to have reported it while undergoing evaluation for SSA disability compensation.  The SSA record reflects that the Veteran had last been substantially gainfully employed in February 1992 and he alleged disability since that date due to arthritis, neck and arm pain, degenerative disc disease, asthma, headaches, dizziness, memory problems, tremors and nervousness.  The report is negative for hearing impairment.

In addition, the Board notes that the Veteran did not file a claim for service connection for a hearing loss disability when he filed his earlier claims for VA benefits for dental treatment, and for service connection for a neck disability and depression.  If he had experienced hearing loss at that time, and believed that it may be due to service, it would have been reasonable for him to have done so. 

The earliest clinical evidence of hearing loss is more than four decades after separation from service.  An April 2003 Beltone Hearing Center record reflects that the Veteran had abnormal hearing. See Maxson, 230 F.3d at 1333.  The Board finds that any statement by the Veteran that he had hearing loss since service is less than credible given the record as a whole.  Not only did the Veteran deny ear trouble upon separation, but his hearing examination was normal.  

A March 2004 Audiology consult record reflects that the Veteran was experiencing bilateral ear infection, and was currently taking antibiotics.  He reported that his hearing is "worse than usual, but reports that it always seems reduced to some degree.  Feels hearing loss has been present for 25-30 years."  Thus, the Veteran reported that his hearing loss began between approximately 1974 and 1979; more than a decade after separation from service.  The Board finds that if the Veteran had hearing loss since service, it would have been reasonable for him to have reported such, rather than contend that its onset was more than a decade later. 

A March 2008 VA clinical note reflects that the Veteran complained of being hard of hearing over the "last few years" and "many years".  The Veteran reported noise exposure in service, and post service working for a gas company, and in police work. 

The Board acknowledges the July 2009 correspondence from the Veteran's daughter and also the July 2009 correspondence from the Veteran's spouse in which she stated that the Veteran had been hard of hearing since she had met him in 1974.  Nonetheless, this is still more than a decade after separation from service, and after civilian employment with noise exposure.  Finally, the Board finds that these statements are less than credible given the lack of the Veteran filing a claim for such when he filed an earlier claim, the lack of clinical records to support such, and the 1993 SSA records which reflect that the Veteran could hear and understand conversational voice without difficulty.  See Caluza, 7 Vet. App. at 510.
 
A May 2008 VA examination report reflects that the Veteran reported exposure to noise in service, and denied excessive noise exposure post service.  He reported that he had worked as a civilian as a state employee for "a couple of years taking samples of asphalt for testing and worked for Kroger's and McAlpins in security for several years.  He denied excessive occupational noise exposure."  

The 2008 audiology evaluation revealed that pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
35
35
50
--
85
LEFT
35
30
50
--
90

The examiner stated that it is less likely as not that the Veteran's hearing loss and tinnitus are caused by or a result of noise exposure in the military.  The examiner's opinion was based on the Veteran's normal hearing bilaterally in all thresholds tested upon separation, which is indicative that his hearing was not damaged while he was in service, the Veteran's previously reported occupational noise exposure working for the railroad and mines, and the length of time between service and the onset of hearing loss.  (The examiner found that there was a lack of evidence of hearing loss for more than four decades.  The examiner need not have considered the lay statements as to hearing loss in approximately 1974, as the Board finds that they are less than credible.)  

The Veteran is competent to report that he has current difficulty with hearing.  However, the Board finds that he is not competent to provide an opinion that his current hearing loss is due to noise exposure more than a decade earlier with normal hearing upon separation.  See Kahana, 24 Vet. App. at 435.  

In sum, the most probative evidence of record is against a finding that service connection is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Service connection for tinnitus

The Veteran's STRs are negative for complaints of, or treatment for, tinnitus.  The Veteran's July 1961 report of medical history for separation purposes reflects that he denied ear trouble.  

The 1993 SSA records reflect that the Veteran reported shortness of breath, chest pains, neck pain, low back pain, tingling and weakness in both hands and arms, poor appetite, occasional light-headedness, and feeling tired all the time.  Notably, the Veteran discussed light-headedness and insomnia, but did not report tinnitus.  The Board finds that if the Veteran had tinnitus, which caused difficulty sleeping, as he now contends, it would have been reasonable for him to have reported it, and for it to have been noted, in the SSA record when he reported insomnia. 

The earliest clinical evidence of tinnitus is more than 40 years after separation from service.  See Maxson, 230 F.3d at 1333.  A March 2004 VA clinical record reflects that the Veteran reported that he had tinnitus which was mild-moderate, constant, and bilateral.  It was noted that he had a history of sinusitis/ear infections/allergies.  At the time of the examination, he was currently experiencing bilateral ear infections.

A March 2008 VA clinical record reflects that the Veteran reported that he has constant bilateral tinnitus that has been present for more than 10 years, or since at least 1998. 

A March 2010 VA examination report reflects that the Veteran reported that tinnitus had been present for more than 20 years, or since at least 1990.  He reported that he has had to sleep with the television on for at least 20 years to mask out the ringing in his ears.

At the 2014 Board hearing, the Veteran testified that he had tinnitus "as soon as I got out of service," or since 1961.  He testified that it has interfered with his sleep because he must have television noise to mask the sound.

The Board finds that the Veteran is less than credible as to statements regarding tinnitus since service.  As noted above, the Veteran denied ear trouble on separation in 1961.  In addition, he did not file a claim for service connection for tinnitus when he filed his claim for dental treatment or service connection for a neck disability and depression in 1994.  If the Veteran had had tinnitus since service, it would have been reasonable for him to have filed a claim for service connection for such when he filed his earlier claims.

The Board is mindful that the Veteran is competent to report tinnitus and is competent to report when he first experienced it.  However, the Board finds, based on the record as a whole, that the Veteran is not credible with regard to his statements made for compensation purposes.  Notably, with regard to a back claim, he testified under oath that he had not had a post service accident and did not recall ever hurting his back post service.  However, the Veteran's earlier statements reflect that he actually reported two post service accidents in which he injured his back.  The Veteran testified at the 2014 Board hearing that he had had hip pain since service.  However, he had earlier reported that his hip pain began in approximately 2001, forty years after separation from service.  The Veteran also stated in May 2008 that he did not have post service occupational noise exposure.  However, the records reflect that he had more than a decade of working on the railroad and in coal mines with noise exposure.  In addition, the Veteran reported at the 2008 VA examination that he did not have a history of ear disease; however, the March 2004 VA clinical record reflects bilateral ear infection.  

The Board understands that a witness's inaccurate or less than truthful account of one incident does not automatically invalidate all his statements.  However, in the present case, the Veteran's statements do not reflect merely slight inconsistencies on peripheral matters, but go to the heart of the matters, and his statements to VA appear to be based on faulty memories, or in the alternative, designed to obtain compensation regardless of whether the statements are accurate.  Thus, the Board finds that statements as to onset are not reliable. 

Finally, the Board notes that the May 2008 VA examiner's opinion is against a finding that it is as likely as not that the Veteran's tinnitus is causally related to, or aggravated by, service.  

The Board finds that the Veteran is not competent to state that his tinnitus, with an onset years after separation from service, is as likely as not related to service.  In the absence of competent credible evidence of tinnitus since service, or a competent probative clinical opinion that he has current tinnitus related to service, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Service connection for vascular headaches

The Veteran testified at the 2014 Board hearing that he did not recall having headaches in service, and his STRs are negative for such.  The Veteran contends that his headaches occur when he moves his neck a certain way. (See Board hearing transcript, pages 5 and 6.)  

The SSA record reflects that the Veteran reported being disabled since February 1992 due to arthritis, neck and arm pain, degenerative disc disease, asthma, headaches, dizziness, memory problems, tremors and nervousness.  The record also reflects that he had been involved in a car accident ten years earlier, or in approximately 1983, when he had been "knocked out" (i.e. unconscious).

A January 2009 VA examination report reflects that the Veteran reported that his headache pain occurs over the right eye, it "hits suddenly," and if he lies down and relaxes, it goes "right away."  He reported that the headaches occur two to three times per month and last "minutes."  The diagnosis was likely vascular headaches.  The examiner opined, in pertinent part, as follows:

The veteran's mild headaches are frontal, relatively brief and self-limiting.  They are likely related to his underlying vascular condition and or to tension, scalp contraction type headaches.  The moderate degenerative disc disease of the cervical spine can cause cervicalgia or pain radiating into the head from the neck.  There has been no description of this type of pain.  Therefore the opinion is given that this veteran's headaches are less likely as not caused by or a result of DDD of the cervical spine. 

A March 2010 VA examination report reflects that the Veteran reported the onset of headaches in 2007 and that the headaches occurred in the central forehead, a few times a week, lasting a few minutes.  They go away after lying down and closing his eyes.  He takes no medication.  There were no visual symptoms associated with the headaches, no nausea, no vomiting, no photophobia, and no ENT symptoms.  The Veteran was unsure of any relationship to service.  He reported that the attacks are prostrating and last "minutes."  The diagnosis was chronic tension headaches.  The examiner noted that the headaches are atypical and do not sound neurologic, ENT, or migrainous in origin.  The examiner opined that the Veteran's headaches are not caused by or a result of his in-service parachute jumps or military service.  The examiner also noted, in pertinent part, as follows:

The veteran's service medical records contain no evidence of headaches or of condition which might plausibly lead to headaches.  The veteran is service connected for degenerative disc disease of the cervical spine however the headaches are located in the frontal portion of the head and are remote from the cervical spine pathology.  The veteran states the onset of his headaches was approximately in 2007 which is very removed from any possible in-service pathology.  Therefore the veteran's headaches ARE NOT CAUSED BY OR A RESULT OF in-service parachute jumps or military service 

January 2013 correspondence from Dr. Weiss reflects that in 1999, the Veteran "complained of constant neck pain with varied severity and soreness that is a paralyzing pain at times and it feels like it draws his skin around his eyes.  Range of motion is decreased a lot and causes a cracking noise.  . . .  He denies headaches"; The report also notes in a subsequent paragraph that in 2007, the Veteran denies "mid back pain or headaches".  The correspondence, with regard to a 2011 visit, reflects that the Veteran reported that he has "severe headaches associated to the neck pain" and that the Veteran "complained of mild to severe pain that originates in the occipital head area to the top of his head.  He has had blurred vision due to cataract in both eyes, dizziness and tinnitus."  

Dr. Weiss stated that the Veteran has suffered with headaches due to his duties in the Army.  As noted above, he discussed repetitive jumps and practice landings which cause very severe jerking motions to the spine and neck.  He opined that it is at least as likely as not that the Veteran's disability is a result of his paratrooper duties in the Army.  Dr. Weiss did not discuss the late onset of the Veteran's headaches despite the years of neck pain, the July 2012 and July 2013 VA records which reflects that the Veteran cannot tolerate cilostazol/Pletal because they cause the side effect of headaches, the October 2012 VA record in which the Veteran denied recurrent headaches, and the Veteran's post service injury in which he was rendered unconscious.  In sum, the Veteran has given various statements as to the onset of headaches, and has previously reported that they are due to medication, but also that they are secondary to neck pain, and that they are due to an injury in service.

A 2014 VA opinion from Dr. W. Salmeron reflects that in 2007, when the Veteran denied headaches, he already had HNP C5-6 and C7-T1 with bulging at C6-7 in 1999.  Dr. Salmeron also stated, in pertinent part, as follows:

 . . .with such cervical spine changes present, one would have expected that the veteran's headaches to have been present on or near 1999.  However that was not the case.  Additionally the C&P examination of 3/5/2010 indicated that the headaches started in 2007.  This also confirms the fact that headaches did not occur at the time that the veteran's cervical spine condition was determined.  The description of the headaches that the veteran gives in Dr. Weiss's notes are different than what was relayed in the C&P examination of January 6, 2009.  Information from Dr. Weiss on his note of 1/10/2013 indicated that the veteran had head pain in the occipital area radiating to the top of his head along with dizziness, and tinnitus on 2/10/2011.

The veteran's headaches have been assessed as that of a likely vascular type as per the 1/16/09 C&P examination.  The description of the headaches that the veteran presented to the examiner involved the symptoms of pain occurring over the right eye which occurs suddenly, lasts for minutes, and occurs usually 2-3 times per month.  On a later C&P examination of 3/5/2010, the headache location was in the central forehead occurring a few times a week and lasting only a few minutes.  The examiner gave the diagnosis of chronic headaches, tension but also commented that the headaches were atypical and did not sound neurological, ENT, or migrainous in origin. Commentary: As the description of the headache locations has varied, it is hard to relate the headaches that he has had to that of the cervical spine condition.  In addition, the headaches described by Dr. Weiss are more consistent with a tension type of headache which are unrelated to his cervical spine condition.  The pathogenesis of TTH is probably multifactorial, but the precise mechanisms are uncertain. 

Dr. Salmeron opined that the Veteran's headaches are less likely than not caused by, or a result of, or aggravated by the Veteran's cervical spine disability.  

The Veteran has testified that his headaches occur when he moves his neck, but has also stated that his headache disability is not secondary to his neck disability, but is actually a due to a "compressive jump injury" from service (See April 2009.)  Regardless of the etiology, the Veteran is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case, especially in light of his history of a head injury post service, his mental health disability, and his physical disabilities.  In addition, he has been inconsistent in reporting his headaches.  (An October 2013 primary care note reflects that he denied recurrent headaches.)

The Veteran has also been inconsistent with regard to the onset of headaches; and there is no credible evidence of headaches since service, or that the Veteran's headaches in 1992 were related to service or a service connected disability, or that they are the same type of headaches which currently has, or that he has continued to have them since 1992.  To the contrary, they appear, based on the Veteran's statements, to have stopped sometime after 1993, and then restarted more than a decade later.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet.App. at 435.

The Board also finds that the VA opinions are the most probative, and that service connection on a direct and/or secondary basis is not warranted.  The VA opinions provide a probative rationale which includes consideration of the Veteran's service, his STRs, and the location of his headache and type of pain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Service connection right upper extremity peripheral neuropathy
Service connection for left lower extremity peripheral neuropathy

The Veteran testified at a December 2008 Board hearing (on the issue of the cervical spine rating) that he had numbness and tingling in his arms.  The Veteran testified at the 2014 Board hearing that his right neck pain travels down his right arm.  

A March 2008 VA examination report reflects that physical therapy evaluation noted normal upper extremity strength and no neurological finding in the upper extremities other than left tennis elbow tendonitis which was treated with an elbow strap.  He has also been treated for left carpal tunnel syndrome.  It was noted that he had occasional coldness in the fingers; however, no specific radicular type pain to the upper extremities or left lower extremities.  It was also noted that he had a nonservice-connected lumbar spine disability and occasional left lower extremity radicular pain.  After examination, the diagnosis was lumbar radicular pain to bilateral hips.  The record reflects that there "are no right upper or right lower extremity complaint or finding of nerve conditions."  There was left lower extremity radicular pain without evidence of nerve injury.  The examiner opined as follows:  "There are no diagnosed neurological conditions of the [right upper extremity].  Pain in the hand is related to arthritis.  The left lower intermittent radicular pain is likely associated with a [nonservice-connected] lumbar spine condition." 

A March 2010 VA examination report reflects that the Veteran reported that his neck pain radiates occasionally to both arms.  Upon examination, he had normal right and left upper extremities with regard to vibration, pain, light touch, and position sense.  There were no details of abnormal sensation.  Reflexes were normal.  The examiner stated that the Veteran's flexion and extension of the upper extremities was probably limited to induced shoulder pain only.  Electromyography and nerve conduction studies were not done.  Nevertheless, the examiner diagnosed the Veteran with polyneuropathy of the bilateral upper and lower extremities of unknown etiology.  The examiner stated that the Veteran's peripheral neuropathy damage was not caused by service.  The examiner noted that there are no diagnostic studies of record demonstrating nerve damage and given the transient nature of his symptoms any current testing is unlikely to be diagnostic.  The examiner also stated, in pertinent part, as follows:

The veteran describes intermittent symptoms of numbness and tingling affecting fingertips and distal forefeet bilaterally.  He describes the onset of these symptoms in 1994 considerably after his time in service.  No service medical records were located which indicated nerve damage.  There appears to be no potential relationship between the veteran's service connected neck condition and his symptoms of numbness and tingling.  Therefore the veteran's peripheral nerve damage IS NOT CAUSED BY OR A RESULT OF in-service parachute jumps or military service. 

A January 2012 VA examination report reflects that the Veteran did not have radicular pain or other signs and symptoms due to radiculopathy of the right upper extremity.  He did not have pain, paresthesias, dysesthesias, or numbness.  The only signs of radiculopathy were with regard to the left upper extremity.

In January 2013 correspondence, Dr. Weiss stated that the Veteran was seen in 1999 and had "arm weakness off/on and had numbness/tingling about five times over the years."  Nerve Conduction study reflects left carpal tunnel syndrome and left C6,7 radiculopathy.  EMG testing revealed left C6 radiculopathy.  The Veteran was again seen by Dr. Weiss in 2007 with diagnoses of left C6 radiculopathy, left carpal tunnel syndrome, herniated nucleus pulposus at L4-5 and right upper extremity pain.  The Veteran complained of constant low back pain with sharp pain radiating to bilateral hips/buttocks, left more than right with pain radiating posteriorly down the left leg.  There was numbness/tingling in the toes and bilateral leg weakness.  The Veteran was again seen in 2011.  He reported numbness and tingling in the legs, feet and hands.  EMG-NCS studies revealed left C7 and left L5 radiculopathies.  The Veteran is not service connected for a lumbar disability; thus, a radiculopathy due to his L5 disability would not warrant service connection.

A March 2014 VA opinion by Dr. W. Salmeron reflects that it is less likely than not the Veteran has right upper extremity peripheral neuropathy which is caused by or as a result of or aggravated by his cervical spine disability. 

In order to establish the presence of a peripheral neuropathy of the right upper extremity arising from the cervical spine, the best objective information arises from the cervical spine C&P examination of 1/26/2012.  That evaluation did not show any motor strength, reflex, sensory deficits or muscle atrophy involving the right upper extremity.  Commentary: Therefore since there are no neurological findings indicative of a peripheral neuropathy or radiculopathy of the right upper extremity, there would be no relationship to the cervical spine condition.  Though the veteran did see the private sector provider Dr. Weiss, there are no further entries from that provider after 2011.  Therefore the more recent examination of 1/26/2012 would be taken as the determining factor indicating whether a problem existed with a neuropathy of the right upper extremity.  As the evidence shows, this is not the case.

The medical provider Dr. Weiss indicated that a EMG test did show the presence of a left C6,7 radiculopathy on his letter of 1/10/2013.  However there is no mention made that the test demonstrated the presence of a right upper extremity radiculopathy or peripheral neuropathy.  With regards to an aggravation of the claimed right upper extremity neuropathy. Since a neuropathy has not been shown to exist of the right upper extremity, an aggravation from the cervical spine could not be present.

Dr. W. Salmeron also opined that the Veteran's left lower extremity peripheral neuropathy is less likely than not caused by, or as a result of or aggravated by his cervical spine disability.  He opined in pertinent part, as follows:

RATIONALE The veteran's left lower extremity peripheral neuropathy on 2011 arose from the herniated disc at L4-L5 from the lumbar spine as shown-- by the MRI of that area Dr. Weiss contends on his 1/10/2013 letter that there is a relationship between the veteran's service connected cervical spine condition and that of his present left lower extremity radiculopathy.  However there is information that challenges it as follows: It was not discussed how [sic] by Dr. Weiss how the cervical spine condition could have caused the changes in the lumbar spine.  Rather a theoretical consideration was rendered.  However at the present time, there is no anatomical association or systemic influence between the cervical spine and the lumbar spine involving the cervical spine degenerative disc disease.  An alternative explanation is more feasible in the development of the veteran's herniated disc-,--degenerative disc disease, and radiculopathy/neuropathy.  Degenerative disc disease results from progressive disc degeneration due to aging, chronic weight bearing, trauma, or other factors.  It can lead to disc protrusion and/or loss of disc height with attendant loading of the posterior elements of the spine, including the facet joints. Problems with localized back pain, spinal nerve impingement, or herniated discs may occur. Commentary: It is more likely that the veteran's condition arose from the wear and tear from prolonged use of his back rather than the anatomically unrelated cervical spine condition.  With regards to an aggravation of the left lower extremity peripheral neuropathy, this condition has been managed on an outpatient basis with conservative medical management, has not required surgical intervention, and no progression has been demonstrated as per the neurological examinations in the notes from Capri since the condition was found in 2011. 

The Board finds that the VA opinions, when taken together, are the most probative.  Thorough rationale as to the STRs, lumbar spine, cervical spine, a lack of some diagnostic test findings, and objective neurological testing results, is provided.  

The Veteran is competent to relate his symptoms, such as pain, numbness, and tingling.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case, especially in light of his nonservice-connected lumbar spine disability, and his circulatory problems in his left leg and a diagnosis of peripheral vascular disease.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet.App. at 435.

As the preponderance of the evidence is against the claims for peripheral neuropathy of the right upper and left lower extremities, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Entitlement to an increased rating for cervical spine disability, currently evaluated as 30 percent disabling

The Veteran's cervical spine disability is rated as 30 percent disabling.  (A February 2009 Board decision found that for the period prior to January 1, 2009, the criteria for an initial rating in excess of 30 percent for DDD of the cervical spine had not been met.)  

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration.  Gastrointestinal symptoms due to pressure of the costalmargin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Flexion of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. (Note 5 to General Rating Formula for Disease and Injuries of the Spine.)

Private correspondence from Dr. Weiss, dated in January 2013, reflects that the Veteran was seen in February 2011.  The Veteran complained of constant pain in the posterior neck area, which radiates to the left shoulder and arm.  The Veteran had stiffness in the neck with decreased range of motion. 

A March 2010 VA examination report reflects that the Veteran did not have ankylosis.  He had flexion from 0 to 15 degrees, extension from 0 to 5 degrees, left lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 15 degrees, right lateral flexion from 0 to 10 degrees, and right lateral rotation from 0 to 15 degrees.  There was no additional limitation after three repetitions of range of motion. 

A January 2012 VA examination report reflects that the Veteran reported nearly continuous posterior neck pain.  He reported that he takes daily NSAID and applies a heating pad to control the symptoms but that they never completely resolve.  He reported that the symptoms are worse in the morning upon awaking and increase with prolonged driving, lifting, and carrying heavy objects.  He had forward flexion to 35 degrees, with painful motion beginning at 35 degrees.  Extension was to 20 degrees, with painful motion beginning at 20 degrees.  Lateral flexion was to 25 degrees, with painful motion beginning at 25 degrees bilaterally.  Rotation was to 50 degrees with painful motion beginning at 50 degrees bilaterally.  The Veteran was unable to perform repetitive use testing.  

The Veteran testified at the August 2014 Board hearing that he can move his neck. He testified that he experiences pain all the time if he is active and moves around too much.  He also testified that medication helps alleviate the pain. 

The Board has considered the evidence that the Veteran has pain and also that he could not perform repetitive motion testing at the VA examination.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the evidence is against a finding that he has ankylosis.  The evidence does not support a finding that his spine is fused or fixed in position.  Moreover, there is no competent credible evidence of record that the Veteran has ankylosis, or a situation akin to ankylosis, which results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costalmargin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Thus, even though the Veteran could not perform repetitive testing, his situation is not analogous to ankylosis for VA purposes.  Therefore, a higher rating is not warranted.

The Board has considered whether there is any other diagnostic code which could provide the Veteran with a higher rating but finds that there is not.  The Board has also considered whether there are neurologic symptoms due to his cervical spine disability, for which he should be separately rated.  As discussed above, he does not have a related upper right extremity disability.  His upper left extremity disability is rated below.  The competent credible evidence of record does not reflect another neurologic disability due to his cervical spine disability.

A January 2012 VA examination report reflects that the Veteran had IVDS of the cervical spine, but had not had any incapacitating episodes over the past 12 months.  Thus, he is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Entitlement to an increased rating for left upper extremity radiculopathy, currently evaluated as 20 percent disabling

An April 2012 rating decision assigned a 20 percent evaluation for the Veteran's neuralgia of the left upper extremity based on mild incomplete paralysis of the minor extremity under DC 8710 pertaining to the upper radicular group.  The Veteran is right-handed; thus, his left extremity is his minor extremity.

Dc 8510 provides the rating criteria for paralysis of upper radicular group.  Complete paralysis of the nerve is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm.  Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the minor arm.  38 C.F.R. § 4.124a , DCs 8510.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8510. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6.

The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123. 

Neuralgia, either cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See 38 C.F.R. § 4.124.

An August 2006 VA clinical record reflects that the Veteran reported that neck pain radiates at times down his left arm to his elbow.  There was no numbness/paresthesias/weakness in the left arm.

An October 2007 VA clinical record reflects that the Veteran has known diminished blood flow in the left arm; it was noted that left arm pain may be radicular but at least part of his symptoms are ischemic.  

January 2013 correspondence from Dr. Weiss reflects that he had seen the Veteran in February 2011 and that the Veteran had reported that his neck pain radiates to the left shoulder and arm.  He also reported that he has numbness and tingling in the left arm down to the hand and fingers.  The pain level was noted to be a 10 in the 0 to 10 pain scale on the day of examination.

A January 2012 VA examination report reflects that the Veteran had moderate intermittent pain of the left upper extremity and mild weakness of the left upper extremity.  The Veteran did not have paresthesias and/or dysesthesias.  The severity of the radiculopathy was noted to be mild.  Muscle strength testing was normal in left elbow extension, and wrist and finger extension and flexion; active movement against some resistance of left elbow flexion.  Sensory examination was normal in the left shoulder, inner and outer forearm and hand and fingers.  

The Veteran testified at the 2014 Board hearing that his left arm sometimes feels as if it is going to fall off.  He reported numbness, absolutely terrific pain from his shoulders down, and that his fingers get numb.  However, he stated that it was not constant, and does not occur every day.  He also reported weakness and that he has dropped things. (See Board hearing transcript, pages 16 and 17.)  The Veteran is competent to report his feelings of pain, weakness, and numbness; however, he is not competent to report which sensations are due to his cervical spine radiculopathy as opposed to his vascular disability.  The Board finds that the VA examiner's opinion as to mild radiculopathy is the most probative.  

Based on the above, the Board finds that a rating higher than 20 percent rating is not warranted.  The Veteran's radiculopathy which has been clinically found to be mild.  Although the Veteran has reported severe pain at times, his pain is only intermittent and does not occur daily.  Physical examination has consistently shown normal to mild deficits on sensory and motor examination, as well as muscle strength.  Accordingly, the Board finds that the criteria for a higher rating has not been met. In determining the severity of his disability, the Board has considered the frequency of his symptoms. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes for the spine consider limitation of motion, neurological impairment, if any, and whether the Veteran's symptoms have caused prostrating episodes.  The rating codes for peripheral neuropathies consider the severity of the symptoms and allow for them to be rated based on whether they are mild, moderate, severe, or cause complete paralysis.  

The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The effects of pain and numbness and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  The Veteran's reported symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to either the service-connected left upper extremity and/or cervical spine disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

TDIU

The Veteran is service connected for DDD of the cervical spine, evaluated as 30 percent disabling, and radiculopathy of the left upper extremity evaluated as 20 percent disabling.  He has a combined evaluation of 30 percent from September 1999, and 40 percent from November 2011.  Because the two disabilities stem from a common etiology they may be considered as one disability for TDIU purposes (38 C.F.R. § 4.16(a)).  However, even so, the Veteran's ratings do not meet the criteria for TDIU on a schedular basis (i.e. one disability ratable at 60 percent or more, or if two or more disabilities, at least one disability ratable at 40 percent or more.)  Thus, the Board will consider whether TDIU may be consider on an extra-scheduler basis under 38 C.F.R. § 4.16(b).

TDIU will be awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities. 38 C.F.R. § 4.16(a). "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524 (1993).  Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), the Veteran may be granted TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by the Director of VA's Compensation Service (Director), the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1 (2001).  That threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

It is the Board, not the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013)

The Veteran was most last employed in 1992.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment since 1992 is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. Id.  

SSA records considered as part of the 1993 determination are associated with the claims file; SSA determinations are not binding on the Veteran but are for consideration.  SSA records reflect that the Veteran alleged he was disabled as of 1992 due to arthritis, neck and arm pain, DDD, asthma, headaches, dizziness, memory problems, tremors, and nervousness.  SSA clinical records reflect that the Veteran had multiple arthralgias, acute and chronic lumbosacral strain, antalgic gait, range of motion abnormalities of the cervical and lumbar spine, and also serious psychological restriction which would preclude his performance of his past relevant work.  The Board points out that the SSA determination considered medical records that pre-date the current appeal period by many years and considered the effects of nonservice-connected disabilities.  

In determining whether the Veteran is entitled to TDIU, his age and nonservice-connected disabilities are not for consideration.  The evidence reflects that the Veteran has an education level of high school through receipt of his graduate equivalency diploma.  He has experience employed as a railroad brakeman and/or conductor for 11 years, as a gas company laborer for five or six years, as a security manager for seven or eight years, and working in a mine for three to five years.

The March 2010 VA examination included that examiner's comment that neuropathy affecting the bilateral upper and lower extremities had a mild effect on chores, shopping, exercise and recreation; moderate effect on sports and no effect on traveling, feeding, bathing, dressing, toileting or grooming.  The Veteran is service connection only for neuropathy affecting the left upper extremity. 

The January 2012 VA examination report reflects that the Veteran's cervical spine impacts his stamina, causes pain, and limits physical work.  The examiner cited to the Veteran's reported history that his pain increases with prolonged driving, and lifting and carrying heavy objects. 

The Board has also considered the Dr. Weiss's correspondence, in which he stated that the Veteran is permanently totally disabled (100 percent disabled) due to injuries related to being in the military.  However, Dr. Weiss considered that the Veteran's lumbar spine disability, and hip disabilities were related to service, which the Board finds are not so related.  Dr. Weiss also discussed the Veteran's nonservice-connected bilateral shoulder pain, left elbow pain, subclavian steal syndrome, and history of septal infarction.

The Board has considered that the Veteran's left upper radiculopathy has been clinically noted to be manifested by intermittent pain of the left upper extremity and mild weakness.  The severity of the radiculopathy was noted to be mild.  The March 2010 examiner considered neuropathy affecting all four extremities and described the most severe effects as "moderate" affecting sports, with no effect on traveling, feeding, bathing, dressing, toileting or grooming.  Even with consideration of nonservice-connected neuropathies, the overall effect appears no more than mild.  The Veteran's cervical spine disability has been clinically noted to be manifested by pain which is controlled by NSAIDs and a heating pad.  He has less movement than normal, pain on movement, and excess fatigability.  Nonetheless, the evidence does not support a finding that the Veteran is precluded from sedentary work or from work which does not involve heavy lifting or repetitive movement of the neck beyond 15 -35 degrees flexion.  

The Board finds, based on the record as a whole, that the Veteran is not precluded from substantial gainful employment due to service-connected disabilities, singly or in combination and referral for consideration to the Director is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hip disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection right upper extremity peripheral neuropathy is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy is denied.

Entitlement to an increased rating for cervical spine disability, currently evaluated as 30 percent disabling is denied.

Entitlement to an increased rating for left upper extremity radiculopathy, currently evaluated as 20 percent disabling is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


